DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on May 17, 2021 in response to the Final Office Action.

Remarks
Pending claims for reconsideration are claims 1, 4-17, and 20-21. Applicant has
Amended claims 1, 4, 9, 11, 16, and 21. 
Canceled claims 2-3, and 18-19. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Buser on 30 June 2021.
The application has been amended as follows: 

Examiner amends claims 9, and 21 as follows:
9.	(Currently Amended) A method for authenticating a device for zero sign-on (ZSO) access to media services available through a plurality of access points, the method comprising: 

to facilitate authenticating the device, identifying the first access point is one of trusted and untrusted as a function of identifying information included with the credential request, the identifying information including a Media Access Control (MAC) address for the first access point, the first access point adding the MAC address to the credential request after issuance from the device; and
determining the first access point to be untrusted when the identifying information includes an Internet protocol (IP) address failing to be within the trusted domain; and
when the first access point is identified to be untrusted, instructing the device to request the trust credential from another of the plurality of access points determined to be trusted or to perform a sign-on process to access the media service.

21 (Currently Amended). A method for authenticating a device for zero sign-on (ZSO) access to media services available through a plurality of access points, the method comprising:
associating a plurality of Internet protocol (IP) addresses with a plurality of Media Access Control (MAC) addresses within a mapping, the plurality of MAC addresses each having been previously assigned to one of the plurality of access points, the plurality of IP addresses each having been previously assigned to one of a plurality of devices, the plurality of devices including the device;

determining whether the first access point is one of trusted and untrusted as a function of identifying information included with the credential request, the identifying information including a device address for the device and a MAC address for the first access point, including determining the first access point to be untrusted when:
i. the plurality of IP addresses in the mapping omits the device address;
ii. the plurality of MAC addresses in the mapping omits the MAC address; or
iii. the plurality of IP addresses in the mapping includes the device address and the plurality of MAC addresses in the mapping includes the MAC address without associating the device address with the MAC address;
denying transport of the trust credential to the device through the first access point in response to the credential request when the first access point is determined to be untrusted; and 
when the first access point is determined to be untrusted, instructing the device to request the trust credential from another of the plurality of access points determined to be trusted.


Allowable Subject Matter
Claims 1, 4-17, and 20-21 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 11, 16, 20, and 21:
The closest primary prior art of record Baugher (US 2006/0156392 A1) discloses multiple hubs in a network or household (Para 0029, and Para 0056) and accessing resources through the hubs that are authenticated through manufactures credentials (Para 0070). 
The second closest prior art of record Meenan (US 7,752,329 B1) discloses the home-networking gateway associates each device with it IP address or MAC address (Meenan, Col 5:64-67 to Col 6: 1-17). 
The third closest primary prior art of record Danforth (US 20080109864 A1) discloses disclose determine a duplication MAC address in use and denying service request (Abstract).
Previously cited prior art Keneji et al. (JP 2004-355073 A), discloses a device access to request to a Webserver is connected through a gateway is authenticated based on whether is the gateway is already authenticated. If the gateway is not authenticated the device is redirected and authentication is performed (Keneji, Overview)
Previously cited prior art Keneji et al.  Duri et al. (U.S. 2004/0054918 A1) discloses “creating a message at a first enterprise, wherein the message includes a request for data concerning a third party and a privacy policy of the first enterprise” (Abstract).

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independents: 
Claim 1 “...determining the first access point to be trusted when the identifying information falls within a trusted domain and to be untrusted when the identifying information fails to fall within the trusted domain;
facilitating transport of the trust credential to the device when the first access point is determined to be trusted, thereby enabling the device to use the trust credential to facilitate ZSO access to the media services;
denying transport of the trust credential through the first access point to the device when the first access point is determined to be untrusted;
determining the MAC address to be associated with the device when a mapping of device addresses and MAC addresses generated prior to the credential request maps a device address of the device to the MAC address;
determining the MAC address to be unassociated with the device when the mapping fails to map the device address to the MAC address; and 
determining the identifying information fails to fall within the trusted domain when the MAC address is unassociated with the device” along with other limitations independent claim 1.

Claims 9, 11, 16, and 21 “...determining the first access point to be untrusted when the identifying information includes an Internet protocol (IP) address failing to be within the trusted domain; and 
when the first access point is identified to be untrusted, instructing the device to request the trusted credential from another of the plurality of access points determined to be trusted or to perform a sign-on process to access the media service” along with other limitations independent claims 9,  11, 16, and 21.

Claim 20 “...facilitating ZSO access to the media services through the second access point when the second access point is untrusted and without verifying whether the received trust credential has expired when the received trust credential is the certificate; and  facilitating ZSO access to the media services through the second access  point when the second access point is untrusted and the received trust credential is the cookie when the cookie is unexpired and denying ZSO access to the media services when the cookie is expired” along with other limitations independent claim  20.
For this reason, the specific claim limitations recited in the independent claims 1, 9, 11, 16, 20, and 21 taken as whole are allowed.
The dependent claims 4-8, 10, 12-15, and 17 which are dependent on the above independent claims 1, 9, 11, 16, 20, and 21 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498